Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 9th of
January 2012, between Activision Blizzard, Inc. (the “Employer” or “Company” or
“Activision Blizzard” and, together with its subsidiaries, the “Activision
Blizzard Group”), and Humam Sakhnini (“you”).

 

R E C I T A L

 

The Employer desires to employ you, and you desire to be so employed by the
Employer, on the terms and subject to the conditions set forth in this
Agreement.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, the Employer and you hereby agree as follows:

 

1.         Term of Employment

 

(a)        The term of your employment under this Agreement (the “Term”) shall
commence on February 1, 2012 (the “Effective Date”) and shall end on March 31,
2015 (the “Expiration Date”) (or such earlier date on which your employment is
terminated under Section 9).  Except as set forth in Section 11(s), upon the
Expiration Date (or such earlier date on which your employment is terminated)
all obligations and rights under this Agreement shall immediately lapse.

 

(b)        You and the Employer each agree to provide the other with at least
six (6) months notice of any intent not to continue your employment following
the Expiration Date.   If your employment continues beyond the Expiration Date,
you shall be an at-will employee whose employment may be terminated by either
party to this Agreement at any time for any reason.

 

2.         Compensation

 

(a)        Subject to the provisions of this Agreement, in full consideration
for all rights and services provided by you under this Agreement, during the
Term you shall receive only the compensation set forth in this Section 2.

 

(b)        Commencing on the Effective Date, you shall receive an annual base
salary (“Base Salary”) of $600,000.00, which shall be paid in accordance with
the Employer’s payroll policies.  Your Base Salary shall be reviewed
periodically and may be increased by an amount determined by the Employer, in
its sole and absolute discretion.

 

(c)        You will be eligible to receive an annual discretionary bonus (the
“Annual Bonus”).  Your target Annual Bonus for each calendar year will be
seventy-five percent (75%) of your Base Salary.  In all instances, the actual
amount of the Annual Bonus, if any, shall be determined by the Employer, in its
sole and absolute discretion, and may be based on, among other things, your base
salary and target bonus prior to the Term, the portion of the year falling

 

Page 1

--------------------------------------------------------------------------------


 

in the Term, your overall performance and the performance of the Employer,
Activision Blizzard and the Activision Blizzard Group.  The Annual Bonus, if
any, will be paid at the same time bonuses for that year are generally paid to
other executives, but in no event earlier than the first day of the first month,
or later than the 15th day of the third month, of the year following the year to
which the Annual Bonus relates.  Except as otherwise set forth herein, you must
remain continuously employed by the Activision Blizzard Group through the date
on which an Annual Bonus, if any, is paid to be eligible to receive such Annual
Bonus.

 

(d)      Subject to the approval of the Compensation Committee of the Board of
Directors of Activision Blizzard (the “Compensation Committee”), Activision
Blizzard will grant to you a non-qualified stock option to purchase 75,000
shares of Activision Blizzard’s common stock (the “Option”), 75,000 restricted
share units which represent the conditional right to receive shares of
Activision Blizzard’s common stock (the “RSUs,”), and 75,000 performance-vesting
restricted share units which represent the right to receive shares of Activision
Blizzard’s common stock (the “Performance Share Units”, and collectively with
the Option and RSUs, the “Equity Awards”).

 

(i)                                  One-third of the Option will vest each of
March 30, 2013, March 30, 2014, and March 30, 2015, subject to your remaining
employed by the Activision Blizzard Group through the applicable vesting date.

 

(ii)                              One-third of the RSUs will vest each of
March 30, 2013, March 30, 2014, and March 30, 2015, subject to your remaining
employed by the Activision Blizzard Group through such vesting date.

 

(iii)         One-third of the Performance Share Units will vest, as determined
by the Compensation Committee, each of March 30, 2013, March 30, 2014, and
March 30, 2015, subject to the following conditions and your remaining employed
by the Activision Blizzard Group through each vesting date:  (1) one-third of
the Performance Share Units will vest if, and only if, the Compensation
Committee determines that non-GAAP operating income for Activision Blizzard (the
“Original Business Unit”) is greater than or equal to the non-GAAP annual
operating plan operating income objective for the Original Business Unit as
established by the Board of Directors, (the “Performance Objective”) for fiscal
year 2012; (2) one-third of the Performance Share Units will vest if, and only
if, the Compensation Committee determines that the Performance Objective is met
for fiscal year 2013; and (3) one-third of the Performance Share Units will vest
if, and only if, the Compensation Committee determines that the Performance
Objective is met for fiscal year 2014.

 

You acknowledge that the grant of Equity Awards pursuant to this Section 2(d) is
expressly conditioned upon approval by the Compensation Committee, and that the
Compensation Committee has discretion to approve or disapprove the grants and/or
to determine and make modifications to the terms of the grants.  The Equity
Awards shall be subject to all terms of the equity incentive plan pursuant to
which they are granted (the “Incentive Plan”) and Activision Blizzard’s standard
forms of award agreement (as modified to the extent necessary to reflect the
provisions of Section 10).  In the event of a conflict between this Agreement
and the terms of the Incentive Plan or award agreements, the Incentive Plan or
the award agreements, as applicable,

 

Page 2

--------------------------------------------------------------------------------


 

shall govern.  These Equity Awards, if and when approved by the Compensation
Committee, shall be in addition to any previous equity incentive awards made to
you.

 

3.         Title; Location

 

During the Term, you shall serve as Chief Strategy and Talent Officer.  However,
you agree that after the Term shall have commenced and following discussion with
the Chief Operating Officer of Activision Blizzard about a change, you may
instead be assigned to serve in such other C-level executive position at the
Activision Blizzard corporate level, as the Chief Operating Officer of
Activision Blizzard shall determine.  Your principal place of business initially
shall be the Employer’s headquarters in Santa Monica, California; provided,
however, that you acknowledge and agree that you may be required to travel from
time to time for business reasons

 

4.         Duties

 

You shall report directly to the Chief Operating Officer of Activision Blizzard
(or such other executive of the Activision Blizzard Group as may be determined
from time to time by it in its sole and absolute discretion) and shall have such
duties commensurate with your position as may be assigned to you from time to
time by the Chief Operating Officer of Activision Blizzard (or, as applicable,
such other executive designated by the Employer).  You are also required to
read, review and observe all of the Activision Blizzard Group’s policies,
procedures, rules and regulations in effect from time to time during the Term
that apply to employees of the Employer, including, without limitation, the Code
of Business Conduct and Ethics, as amended from time to time.  You shall devote
your full-time working time to the performance of your duties hereunder, shall
faithfully serve the Employer, shall in all respects conform to and comply with
the lawful directions and instructions given to you by the Chief Operating
Officer of Activision Blizzard (or such other executive of the Activision
Blizzard Group as may be determined from time to time by the Employer in its
sole and absolute discretion) and shall use your best efforts to promote and
serve the interests of the Activision Blizzard Group.  Further, you shall at all
times place the Employer’s interests above your own, not take any actions that
would conflict with the Employer’s interests and shall perform all your duties
for the Employer with the highest duty of care.  Further, you shall not,
directly or indirectly, render services of any kind to any other person or
organization, whether on your own behalf or on behalf of others, without the
consent of the Chief Operating Officer of Activision Blizzard or otherwise
engage in activities that would interfere with your faithful and diligent
performance of your duties hereunder; provided, however, that you may serve on
civic or charitable boards or engage in charitable activities without
remuneration if doing so is not inconsistent with, or adverse to, your
employment hereunder.

 

5.         Expenses

 

To the extent you incur necessary and reasonable travel or other business
expenses in the course of your employment, you shall be reimbursed for such
expenses, upon presentation of written documentation in accordance with the
Employer’s policies in effect from time to time.

 

6.         Other Benefits

 

(a)        You shall be eligible to participate in all health, welfare,
retirement, pension, life insurance, disability, perquisite and similar plans,
programs and arrangements generally

 

Page 3

--------------------------------------------------------------------------------


 

available to executives of the Employer from time to time during the Term,
subject to the then-prevailing terms, conditions and eligibility requirements of
each such plan, program, or arrangement.  In addition to the foregoing benefits,
Employer will provide you during the Term, at Employer’s expense, with a
supplemental term life insurance policy with a face amount of $2,000,000.00
through a carrier of Employer’s choice (the “Target Face Amount”), subject to
your insurability.  If it is determined that you are insurable at a higher cost
than a healthy individual of like age, the face amount of such insurance
coverage will be reduced to the maximum face amount of coverage that may be
obtained for the cost of coverage of the Target Face Amount for such healthy
individual.

 

(b)        You expressly agree and acknowledge that, after the Expiration Date
(or such earlier date on which your employment is terminated), you shall not be
entitled to any additional benefits, except as specifically provided in this
Agreement and the benefit plans in which you participate during the Term, and
subject in each case to the then-prevailing terms and conditions of each such
plan.

 

7.         Vacation and Paid Holidays

 

(a)        You will generally be entitled to paid vacation days in accordance
with the normal vacation policies of the Employer in effect from time to time;
provided, however, that you will be entitled to accrue no less than twenty (20)
paid vacation days per year unless your vacation balance exceeds the Employer’s
then-current maximum.

 

(b)        You shall be entitled to all paid holidays allowed by the Employer to
its full-time employees in the United States.

 

8.         Protection of the Employer’s Interests

 

(a)        Duty of Loyalty.  During the Term, you will owe a “Duty of Loyalty”
to the Employer, which includes, but is not limited to, you not competing in any
manner, whether directly or indirectly, as a principal, employee, agent, owner,
or otherwise, with any entity in the Activision Blizzard Group; provided,
however, that nothing in this Section 8(a) will limit your right to own up to
five percent (5%) of any of the debt or equity securities of any business
organization that is then required to file reports with the Securities and
Exchange Commission pursuant to Section 13 or 15(d) of the Securities Exchange
Act of 1934, as amended.

 

(b)        Property of the Activision Blizzard Group.  All rights worldwide with
respect to any and all intellectual or other property of any nature produced,
created or suggested by you, whether on your own time or not, alone or with
others, during the term of your employment or resulting from your services which
(i) relate in any manner at the time of conception or reduction to practice to
the actual or demonstrably anticipated business of the Activision Blizzard
Group, (ii) result from or are suggested by any task assigned to you or any work
performed by you on behalf of the Activision Blizzard Group, (iii) were created
using the time or resources of the Activision Blizzard Group, or (iv) are based
on any property owned or idea conceived by the Activision Blizzard Group, shall
be deemed to be a work made for hire and shall be the sole and exclusive
property of the Activision Blizzard Group.  You agree to execute, acknowledge
and deliver to the Employer, at the Employer’s request, such further documents,
including copyright and patent assignments, as the Employer finds appropriate to
evidence the Activision Blizzard Group’s rights in such property.  Your
agreement to assign to the Activision Blizzard Group any of your rights as set
forth in this Section 8(b) shall not apply

 

Page 4

--------------------------------------------------------------------------------


 

to any invention that qualifies fully under the provisions of California Labor
Code Section 2870, where no equipment, supplies, facility or trade secret
information of the Activision Blizzard Group was used, where the invention was
developed entirely upon your own time, where the invention does not relate to
the Activision Blizzard Group’s business, and where the invention does not
result from any work performed by you for the Activision Blizzard Group.

 

(c)        Covenant Not to Shop.  Other than during the final six (6) months of
the Term, you shall not negotiate for employment with any entity or person
outside of the Activision Blizzard Group.  During the search process and
thereafter you shall remain strictly subject to your continuing obligations
under this Agreement, including, without limitation, your Duty of Loyalty,
compliance with the Activision Blizzard Group’s policies and your
confidentiality obligations.

 

(d)       Confidentiality.  You acknowledge, and the Employer agrees, that
during your employment you will have access to and become informed of
confidential and proprietary information concerning the Activision Blizzard
Group.  During your employment and at all times following the termination of
your employment, confidential or proprietary information of any entity in the
Activision Blizzard Group shall not be used by you or disclosed or made
available by you to any person except as required in the course of your
employment with the Activision Blizzard Group.  Upon the termination of your
employment (or at any time on the Employer’s request), you shall return to the
Activision Blizzard Group all such information that exists, whether in
electronic, written, or other form (and all copies or extracts thereof) under
your control and shall not retain such information in any form, including
without limitation on any devices, disks or other media.  Without limiting the
generality of the foregoing, you acknowledge signing and delivering to the
Employer the Employee Proprietary Information Agreement attached as Exhibit A
hereto (the “Proprietary Information Agreement”) as of the Effective Date and
you agree that all terms and conditions contained in such agreement, and all of
your obligations and commitments provided for in such agreement, shall be
deemed, and hereby are, incorporated into this Agreement as if set forth in full
herein.

 

(e)        Return of Property and Resignation from Office.  You acknowledge
that, upon termination of your employment for any reason whatsoever (or at any
time on the Employer’s request), you will promptly deliver to the Activision
Blizzard Group or surrender to the Activision Blizzard Group’s representative
all property of any entity in the Activision Blizzard Group, including, without
limitation, all documents and other materials (and all copies thereof) relating
to the Activision Blizzard Group’s business, all identification and access
cards, all contact lists and third party business cards however and wherever
preserved, and any equipment provided by any entity in the Activision Blizzard
Group, including, without limitation, computers, telephones, personal digital
assistants, memory cards and similar devices that you possess or have in your
custody or under your control. You will cooperate with the Activision Blizzard
Group by participating in interviews to share any knowledge you may have
regarding the Activision Blizzard Group’s intellectual or other property with
personnel designated by the Activision Blizzard Group.  You also agree to resign
from any office held by you within the Activision Blizzard Group immediately
upon termination of your employment for any reason whatsoever (or at any time on
the Employer’s request) and you irrevocably appoint any person designated as the
Activision Blizzard Group’s representative at that time as your delegate to
effect such resignation.

 

(f)        Covenant Not to Solicit.

 

Page 5

--------------------------------------------------------------------------------


 

(i)           During your employment, you shall not, at any time or for any
reason, either alone or jointly, with or on behalf of others, whether as
principal, partner, agent, representative, equity holder, director, employee,
consultant or otherwise, directly or indirectly: (a)  offer employment to, or
solicit the employment or engagement of, or otherwise entice away from the
employment or engagement of the Activision Blizzard Group, either for your own
account or for any other person, firm or company, any person employed or
otherwise engaged by any entity in the Activision Blizzard Group, whether or not
such person would commit any breach of a contract by reason of his or her
leaving the service of the Activision Blizzard Group; or (b) solicit, induce or
entice any client, customer, contractor, licensor, agent, supplier, partner or
other business relationship of any entity in the Activision Blizzard Group to
terminate, discontinue, renegotiate or otherwise cease or modify its
relationship with the Activision Blizzard Group.

 

(ii)          For a period of two (2) years following the termination of your
employment for any reason whatsoever, you shall not, at any time or for any
reason, either alone or jointly, with or on behalf of others, whether as
principal, partner, agent, representative, equity holder, director, employee,
consultant or otherwise, directly or indirectly solicit the employment or
engagement of, either for your own account or for any other person, firm or
company, any person employed or otherwise engaged by any entity in the
Activision Blizzard Group (or any person who was employed or otherwise engaged
by the Activision Blizzard Group during your final ninety (90) days of
employment), whether or not such person would commit any breach of a contract by
reason of his or her leaving the service of the Activision Blizzard Group.

 

(iii)         During your employment and at all times following the termination
of your employment for any reason whatsoever, you shall not, at any time or for
any reason, use the confidential, trade secret information of the Activision
Blizzard Group or any other unlawful means to directly or indirectly solicit,
induce or entice any client, customer, contractor, licensor, agent, supplier,
partner or other business relationship of any entity in the Activision Blizzard
Group to terminate, discontinue, renegotiate or otherwise cease or modify its
relationship with the Activision Blizzard Group.

 

(iv)         You expressly acknowledge and agree that the restrictions contained
in this Section 8(f) are reasonably tailored to protect the Activision Blizzard
Group’s confidential information and trade secrets and to ensure that you do not
violate your Duty of Loyalty or any other fiduciary duty to the Employer, and
are reasonable in all circumstances in scope, duration and all other respects.
The provisions of this Section 8(f) shall survive the expiration or earlier
termination of this Agreement.

 

Page 6

--------------------------------------------------------------------------------


 

9.         Termination of Employment

 

(a)        By the Employer for Cause.

 

(i)                                  At any time during the Term, the Employer
may terminate your employment for “Cause,” which shall mean a good-faith
determination by the Employer that you (i) engaged in misconduct or gross
negligence in the performance of your duties or willfully and continuously
failed or refused to perform any duties reasonably requested in the course of
your employment; (ii) engaged in fraud, dishonesty, or any other conduct that
causes or has the potential to cause, harm to any entity in the Activision
Blizzard Group, including its business or reputation; (iii) violated any lawful
directives or policies of the Activision Blizzard Group or any applicable laws,
rules or regulations; (iv) materially breached this Agreement; (v) materially
breached any proprietary information or confidentiality agreement with any
entity in the Activision Blizzard Group; (vi) were convicted of, or pled guilty
or no contest to, a felony or crime involving dishonesty or moral turpitude; or
(vii) breached your fiduciary duties to the Activision Blizzard Group.

 

(ii)                              In the case of any termination for Cause that
is curable without any residual damage (financial or otherwise) to the Employer
or any entity in the Activision Blizzard Group., the Employer shall give you at
least thirty (30) days written notice of its intent to terminate your
employment; provided, that in no event shall any termination pursuant to clause
(vi) of the definition of Cause be deemed curable.  The notice shall specify
(x) the effective date of your termination and (y) the particular acts or
circumstances that constitute Cause for such termination.  You shall be given
the opportunity within fifteen (15) days after receiving the notice to explain
why Cause does not exist or to cure any basis for Cause (other than a
termination pursuant to clause (vi) of the definition thereof).  Within fifteen
(15) days after any such explanation or cure, the Employer will make its final
determination regarding whether Cause exists and deliver such determination to
you in writing.  If the final decision is that Cause exists and no cure has
occurred, your employment with the Employer shall be terminated for Cause as of
the date of termination specified in the original notice.  If the final decision
is that Cause does not exist or a cure has occurred, your employment with the
Employer shall not be terminated for Cause at that time.

 

(iii)                          If your employment terminates for any reason
other than a termination by the Employer for Cause, at a time when the Employer
had Cause to terminate you (or would have had Cause if it then knew all relevant
facts) under clauses (i), (ii), (v), (vi) or (vii) of the definition of Cause,
your termination shall be treated as a termination by the Employer for Cause.

 

(b)        By the Employer Without Cause.  The Employer may terminate your
employment without Cause at any time during the Term and such termination shall
not be deemed a breach by the Employer of any term of this Agreement or any
other duty or

 

Page 7

--------------------------------------------------------------------------------


 

obligation, expressed or implied, which the Employer may owe to you pursuant to
any principle or provision of law.

 

(c)        By You If Your Principal Place of Business Is Relocated Without Your
Consent.  At any time during the Term, you may terminate your employment if,
without your written agreement or other voluntary action on your part, the
Employer reassigns your principal place of business to a location that is more
than fifty (50) miles from your principal place of business as of the Effective
Date and that materially and adversely affects your commute; provided, however,
that you must (i) provide the Employer with written notice of your intent to
terminate your employment under this Section 9(c) and a description of the event
you believe gives you the right to do so within thirty (30) days after the
initial existence of the event and (ii) the Employer shall have ninety (90) days
after you provide the notice described above to cure any such default (the “Cure
Period”).  You will have five (5) days following the end of the Cure Period to
terminate your employment, after which your ability to terminate your employment
under this Section 9(c) will no longer exist.

 

(d)       Death.  In the event of your death during the Term, your employment
shall terminate immediately as of the date of your death.

 

(e)        Disability.  In the event that you are or become “disabled,” the
Employer shall, to the extent permitted by applicable law, have the right to
terminate your employment.  For purposes of this Agreement, “disabled” shall
mean that either (i) you have a physical or mental impairment that renders you
unable to perform the duties required of you under this Agreement, even with the
Employer providing you a reasonable accommodation, as determined by a physician
selected by the Employer in its sole discretion or (ii) you are receiving
benefits under any long-term disability plan of the Employer then in effect. 
You shall cooperate and make yourself available for any medical examination
requested by the Employer with respect to any determination of whether you are
disabled within ten (10) days of such a request.  Without limiting the
generality of the foregoing, to the extent provided by the Employer’s policies
and practices then in effect, you shall not receive any Base Salary during any
period in which you are disabled; provided, however, that nothing in this
Section 9(e) shall impact any right you may have to any payments under the
Employer’s short-term and long-term disability plans, if any.

 

10.       Termination of Obligations and Severance Payments

 

(a)        General.  Upon the termination of your employment pursuant to
Section 9, your rights and the Employer’s obligations to you under this
Agreement shall immediately terminate except as provided in this Section 10 and
Section 11(s), and you (or your heirs or estate, as applicable) shall be
entitled to receive any amounts or benefits set forth below (subject in all
cases to Sections 10(f), 11(q) and 11(r)).  The payments and benefits provided
pursuant to this Section 10 are (x) in lieu of any severance or income
continuation protection under any plan of the Activision Blizzard Group that may
now or hereafter exist and (y) deemed to satisfy and be in full and final
settlement of all obligations of the Activision Blizzard Group to you under this
Agreement.  You shall have no further right to receive any other compensation
benefits following your termination of employment for any reason except as set
forth in this Section 10.

 

For the purposes of this Agreement, the following terms shall have the following
meanings:

 

Page 8

--------------------------------------------------------------------------------


 

“Basic Severance” shall mean payment of (1) any Base Salary earned but unpaid as
of the Termination Date; (2) any business expenses incurred but not reimbursed
under Section 5 as of the Termination Date; and (3) payment in lieu of any
vacation accrued under Section 7 but unused as of the Termination Date.

 

“Bonus Severance” shall mean payment of:

 

(i)           an amount equal to the Annual Bonus that the Employer determines,
in its sole discretion, you would have received in accordance with
Section 2(c) for any year that ended prior to the Termination Date had you
remained employed through the date such bonus would have been otherwise been
paid; and

 

(ii)          an amount equal to the Annual Bonus that the Employer determines,
in its sole discretion, you would have received in accordance with
Section 2(c) for the year in which your Termination Date occurs had you had
remained employed through the date such bonus would have been paid, multiplied
by a fraction, the numerator of which is the number corresponding to the
calendar month in which the Termination Date occurs and the denominator of which
is 12, where, for purposes of calculating the amount of such bonus, any goals
will be measured by actual performance.

 

“Termination Date” shall mean the effective date of your termination of
employment pursuant to Sections 9(a)-(e).

 

(b)        Death.  In the event your employment is terminated under
Section 9(d):

 

(i)                                  Basic Severance.  Your heirs or estate, as
the case may be, shall receive payment of the Basic Severance in a lump sum
within thirty (30) days following the Termination Date unless a different
payment date is prescribed by an applicable compensation, incentive or benefit
plan, in which case payment shall be made in accordance with such plan;

 

(ii)          Lump Sum Payment of Two Times Base Salary.  Your heirs or estate,
as the case may be, shall receive payment of an amount equal to two (2) times
the Base Salary (at the rate in effect as of the Termination Date) in a lump sum
within thirty (30) days following the Termination Date; provided, however, that
this amount shall be reduced by any payments to which you become entitled upon
death under any Employer-sponsored plan other than the $2,000,000 life insurance
policy;

 

(iii)                          Bonus Severance.  Your heirs or estate, as the
case may be, shall receive payment of the Bonus Severance in a lump sum no later
than the 15th day of the third month of the year following the year to which the
underlying amount relates; and

 

(iv)         Impact on Equity Awards.  All outstanding Equity Awards shall cease
to vest.  All vested RSUs and Performance Share Units shall be paid in
accordance with their terms.  Any vested portion of the Option shall remain
exercisable until the earlier of (x) one (1) year after the

 

Page 9

--------------------------------------------------------------------------------


 

Termination Date or (y) the original expiration date of the Option.  Any Equity
Awards that are not vested as of your Termination Date will be cancelled
immediately.

 

(c)        Termination by the Employer Without Cause, by You if Your Principal
Place of Business Is Relocated Without Your Consent or by the Employer if You
Become Disabled.  In the event the Employer terminates your employment under
Section 9(b), you terminate your employment under Section 9(c) or the Employer
terminates your employment under Section 9(e):

 

(i)           Basic Severance.  You or your legal representative, as the case
may be, shall receive payment of the Basic Severance in a lump sum within thirty
(30) days following the Termination Date unless a different payment date is
prescribed by an applicable compensation, incentive or benefit plan, in which
case payment shall be made in accordance with such plan;

 

(ii)          Salary Continuation.  You or your legal representative, as the
case may be, shall receive the payment of an amount equal to the Base Salary (at
the rate in effect on the Termination Date) that you would have received had you
remained employed through the Expiration Date (the “Salary Continuation
Period”), which amount shall be paid in equal installments commencing on the
first payroll date following the 60th day following the Termination Date in
accordance with the Employer’s payroll practices as in effect from time to time,
provided that the first such payment shall include any installments relating to
the 60 day period following the Termination Date; provided, however, that, to
the extent doing so will not result in the imposition of additional taxes under
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended
and the rules and regulations promulgated thereunder (the “Code”), this amount
shall be reduced by any payments which you have received or to which you become
entitled under any Employer-sponsored long-term disability plan;

 

(iii)         Bonus Severance.  You or your legal representative, as the case
may be, shall receive payment of the Bonus Severance in a lump sum no later than
the 15th day of the third month of the year following the year to which the
underlying amount relates;

 

(iv)                          Impact on Equity Awards.  All outstanding Equity
Awards shall cease to vest.  All vested RSUs and Performance Share Units shall
be paid in accordance with their terms.  Any vested portion of the Option shall
remain exercisable until the earlier of (x) thirty (30) days after the
Termination Date and (y) the original expiration date of the Option.  Any Equity
Awards that are not vested as of your Termination Date will be cancelled
immediately; and

 

(v)                              Severance Conditioned Upon Release.  Payments
and benefits described in Sections 10(c)(ii) and 10(c)(iii) are conditioned upon
your or your legal representative’s execution of a waiver and release in a form
prepared by the Employer and that release becoming effective and irrevocable in
its

 

Page 10

--------------------------------------------------------------------------------


 

entirety within 60 days of the Termination Date.  Unless otherwise provided by
the Employer, if the release referenced above does not become effective and
irrevocable on or prior to the 60th day following the Termination Date, you
shall not be entitled to any payments under this Section 10(c) other than the
Basic Severance.

 

(d)       Termination by the Employer For Cause.  In the event your employment
is terminated by the Employer under Section 9(a), then:

 

(i)                                  Basic Severance.  You shall receive payment
of the Basic Severance in a lump sum within thirty (30) days following the
Termination Date unless a different payment date is prescribed by an applicable
compensation, incentive or benefit plan, in which case payment shall be made in
accordance with such plan; and

 

(ii)          Impact on Equity Awards.  All outstanding Equity Awards shall
cease to vest and, whether or not vested, shall no longer be exercisable and
shall be cancelled immediately.

 

(e)        Termination on the Expiration Date.   In the event your employment
terminates on the Expiration Date, then:

 

(i)           Basic Severance.  You shall receive payment of the Basic Severance
in a lump sum within thirty (30) days following the Termination Date unless a
different payment date is prescribed by an applicable compensation, incentive or
benefit plan, in which case payment shall be made in accordance with such plan;

 

(ii)                              Bonus Severance.  You shall receive payment of
the Bonus Severance in a lump sum no later than the 15th day of the third month
of the year following the year to which the underlying amount relates; and

 

(iii)                          Impact on Equity Awards.  All outstanding Equity
Awards shall cease to vest.  All vested RSUs and Performance Share Units shall
be paid in accordance with their terms.  Any vested portion of the Option shall
remain exercisable until the earlier of (x) thirty (30) days after the
Termination Date and (y) the original expiration date of the Option.  Any Equity
Awards that are not vested as of the Expiration Date will be cancelled
immediately.

 

(f)        Breach of Post-termination Obligations or Subsequent Employment.

 

(i)                                  Breach of Post-termination Obligations. In
the event that you breach any of your obligations under Section 8, the
Employer’s obligation, if any, to make payments and provide benefits under
Section 10 (other than payment of the Basic Severance) shall immediately and
permanently cease and you shall not be entitled to any such payments or
benefits.

 

(ii)                              Subsequent Employment. Notwithstanding
anything to the contrary contained herein, if, at any time during the Salary
Continuation Period,

 

Page 11

--------------------------------------------------------------------------------


 

you obtain subsequent employment and/or provide services of any kind for
compensation, whether as principal, owner, partner, agent, shareholder,
director, employee, consultant, advisor or otherwise, to any person, company,
venture or other person or business entity, you must promptly notify the
Employer and payments under Section 10(c)(ii) shall be refunded by you to the
Employer (to the extent already paid) and shall be offset (to the extent payable
in the future) by the amount of Base Compensation (as defined below) earned by,
paid to, or granted to you during or with respect to the Salary Continuation
Period.  “Base Compensation” shall mean the amount of your base salary or, if
applicable, wages you earn (or are paid or granted) during or with respect to
any subsequent employment or services arrangement; provided, however, such base
salary or wages shall be deemed, in all cases, to equal no less than 35% of the
total compensation (including, without limitation, any and all amounts of
salary, bonus and all other kinds of cash or in-kind or equity-based
compensation) you earn, are paid, or are granted during or with respect to such
subsequent employment or services arrangement and which are paid to you, vest or
otherwise accrue with respect to services performed by you, during or with
respect to the Salary Continuation Period.

 

11.       General Provisions

 

(a)        Entire Agreement.  This Agreement and the Proprietary Information
Agreement supersede all prior or contemporaneous agreements and statements,
whether written or oral, concerning the terms of your employment with the
Activision Blizzard Group, and no amendment or modification of these agreements
shall be binding unless it is set forth in a writing signed by both the Employer
and you.  To the extent that this Agreement conflicts with any of the Employer’s
policies, procedures, rules or regulations, this Agreement shall supersede the
other policies, procedures, rules or regulations.  Without limiting the
generality of the foregoing, you acknowledge that this Agreement supersedes your
prior written employment agreement with the Activision Blizzard Group, dated
May 26, 2009, and such agreement is hereby terminated and of no further force
and effect.

 

(b)        Use of Employee’s Name and Likeness.  You hereby irrevocably grant
the Activision Blizzard Group the right, but not the obligation, to use your
name or likeness in any product made by the Activision Blizzard Group or for any
publicity or advertising purpose in any medium now known or hereafter existing.

 

(c)        Assignment.  This Agreement and the rights and obligations hereunder
shall not be assignable or transferable by you without the prior written consent
of the Employer.    The Employer may assign this Agreement or all or any part of
its rights and obligations under this Agreement at any time to any member of the
Activision Blizzard Group or to a successor to all or substantially all of the
business or assets of the Employer and following such assignment all references
to the Employer shall be deemed to refer to such assignee and the Employer shall
thereafter have no obligation under this Agreement.

 

(d)       No Conflict with Prior Agreements.  You represent to the Employer that
neither your commencement of employment under this Agreement nor the performance
of your

 

Page 12

--------------------------------------------------------------------------------


 

duties under this Agreement conflicts or will conflict with any contractual or
legal commitment on your part to any third party, nor does it or will it violate
or interfere with any rights of any third party.  If you have acquired any
confidential or proprietary information in the course of your prior employment
or otherwise in connection with your provision of services to any entity outside
the Activision Blizzard Group, during the Term you will fully comply with any
duties to such entity then-applicable to you not to disclose or otherwise use
such information.

 

(e)        Successors.  This Agreement shall be binding on and inure to the
benefit of the Employer and its successors and assigns, including successors by
merger and operation of law.  This Agreement shall also be binding on and inure
to the benefit of you and your heirs, executors, administrators and legal
representatives.

 

(f)        Waiver.  No waiver by you or the Employer at any time of any breach
by the other party of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No waiver of any provision of this Agreement shall be implied
from any course of dealing between or among the parties hereto or from any
failure by any party hereto to assert its rights hereunder on any occasion or
series of occasions.

 

(g)        Expiration.  This Agreement does not constitute a commitment of the
Employer with regard to your employment, express or implied, other than to the
extent expressly provided for herein.  Upon the Expiration Date, or, if earlier,
the termination of this Agreement pursuant to Section 9, neither the Employer
nor you shall have any obligation to the other with respect to your continued
employment.

 

(h)        Taxation.  The Employer may withhold from any payments made under the
Agreement all federal, state, city or other applicable taxes or amounts as shall
be required or permitted pursuant to any law, governmental regulation or ruling
or agreement with you.

 

(i)         Immigration.  In accordance with the Immigration Reform and Control
Act of 1986, employment under this Agreement is conditioned upon satisfactory
proof of your identity and legal ability to work in the United States.

 

(j)         Choice of Law.  Except to the extent governed by federal law, this
Agreement shall be governed by and construed in accordance with the laws of the
State of California or whatever other state in which you were last employed by
the Employer, without regard to conflict of law principles.

 

(k)        Arbitration.

 

(i)                                  Except as otherwise provided in this
Agreement, any dispute or controversy between the Employer and you will be
settled by final and binding arbitration by a single arbitrator to be held in
the city in which you were last employed by the Employer, unless the Employer
and you agree otherwise, in accordance with the JAMS rules for resolution of
employment disputes then in effect, except as provided in this Section 11(k). 
The arbitrator the parties select will have the authority to grant any party all
remedies otherwise available by law, but will not have the power to grant any
remedy that would not be available in a state or federal court

 

Page 13

--------------------------------------------------------------------------------


 

in the jurisdiction in which the arbitration is being held.  Either party may
seek court intervention in a dispute for interim equitable relief in a court of
competent subject matter jurisdiction located within the city in which you were
last employed by the Employer, but the resort to interim equitable relief will
be pending and in aid of arbitration only, and in such cases the trial on the
merits of the action will occur in front of, and will be decided by, the
arbitrator, who will have the same ability to order legal or equitable remedies
as could a court of general jurisdiction.  The arbitrator will have the
authority to hear and rule on dispositive motions (such as motions for summary
adjudication or summary judgment) and has the exclusive authority to resolve any
dispute relating to the interpretation, applicability, enforceability or
formation of this agreement to arbitrate claims, including but not limited to
any claim that all or any part of this agreement is void or voidable.    This
agreement to arbitrate applies to all claims that the Employer may have against
you or that you may have against the Employer or the Employer’s current and
former officers, directors, employees, representatives and agents, and/or all
entities affiliated with the Employer, as well as the current and former
officers, directors, employees, representatives and agents of those affiliates.
This arbitration obligation shall not prohibit the Employer or you from filing a
claim with an administrative agency, nor does it apply to claims for workers’
compensation or unemployment benefits, claims for benefits under an employee
welfare or pension plan that specifies a different dispute resolution procedure,
or claims which, by law, cannot be compelled to binding arbitration via private
agreement.

 

(ii)          Notwithstanding anything to the contrary in the rules of JAMS, the
arbitration shall provide (a) for written discovery and depositions as provided
under the Federal Rules of Civil Procedure and (b) for a written decision by the
arbitrator that includes the essential findings and conclusions upon which the
decision is based which must be issued no later than thirty (30) days after a
dispositive motion is heard or an arbitration hearing has completed. 
The Employer will pay the fees and administrative costs charged by the
arbitrator and JAMS; provided, however, that if you initiate the arbitration,
you must initiate it by paying to JAMS an amount equal to the filing fee for the
state court of general jurisdiction in the state in which you were last employed
by the Employer.

 

(iii)         Either party will have the same amount of time to file any claim
against any other party as it would have if the claim had been filed in state or
federal court in the city in which you were last employed by the Employer.  In
conducting the arbitration, the arbitrator shall follow the Federal Rules of
Evidence (including but not limited to all applicable privileges).

 

(iv)                          The arbitrator must be experienced in employment
law.  He or she will be selected by the mutual agreement of the parties.  If the
parties cannot agree on an arbitrator, the parties will alternately strike names
from a list provided by JAMS until only one name remains.  If a JAMS arbitrator
is not available to conduct an arbitration in the city in which you last worked

 

Page 14

--------------------------------------------------------------------------------


 

for the Employer, then another similar arbitration service provider will be
selected by the mutual agreement of the parties (and all references to JAMS in
this Section 11(k) will be deemed to be references to that arbitration service
provider).

 

(v)                              The decision of the arbitrator will be final,
conclusive and binding on the parties to the arbitration.  The prevailing party
in the arbitration, as determined by the arbitrator, shall be entitled to
recover his or its reasonable attorneys’ fees, experts’ fees and costs,
including the costs or fees charged by the arbitrator and JAMS, in addition to
such other relief as may be granted, under the standards provided by law for
awarding such fees and costs applicable to the claims asserted.  Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.

 

(vi)                          You understand that your and the Employer’s
agreement to arbitrate all disputes means that both you and the Employer are
waiving your right to file a court action, except for requests for injunctive
relief pending arbitration.  You also understand that both you and the Employer
are giving up any right to a jury trial.

 

(l)         Severability.  It is expressly agreed by the parties that each of
the provisions included in Section 8(f) is separate, distinct, and severable
from the other and remaining provisions of Section 8(f), and that the invalidity
or unenforceability of any Section 8(f) provision shall not affect the validity
or enforceability of any other provision or provisions of this Agreement.  If
any provision of this Agreement is held to be illegal, invalid or unenforceable
under, or would require the commission of any act contrary to, existing or
future laws effective during the Term, such provisions shall be fully severable,
the Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement.  Furthermore, in lieu of such illegal,
invalid or unenforceable provision, there shall be added automatically as part
of this Agreement a legal and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.

 

(m)       Services Unique.  You recognize that the services being performed by
you under this Agreement are of a special, unique, unusual, extraordinary and
intellectual character giving them a peculiar value, the loss of which cannot be
reasonably or adequately compensated for in damages in the event of a breach of
this Agreement by you.

 

(n)        Injunctive Relief.  In the event of a breach of or threatened breach
of the provisions of this Agreement regarding the exclusivity of your services
and the provisions of Section 8, you agree that any remedy at law would be
inadequate.  Accordingly, you agree that the Employer is entitled to obtain
injunctive relief for such breaches or threatened breaches in any court of
competent jurisdiction.  The injunctive relief provided for in
Section 11(k)(i) and this Section 11(n) is in addition to, and is not in
limitation of, any and all other remedies at law or in equity otherwise
available to the applicable party.  The parties agree to waive the requirement
of posting a bond in connection with a court or arbitrator’s issuance of an
injunction.

 

Page 15

--------------------------------------------------------------------------------


 

(o)        Remedies Cumulative.  The remedies in this Agreement are not
exclusive, and the parties shall have the right to pursue any other legal or
equitable remedies to enforce the terms of this Agreement.

 

(p)        Headings.  The headings set forth herein are included solely for the
purpose of identification and shall not be used for the purpose of construing
the meaning of the provisions of this Agreement.

 

(q)        Section 409A.  To the extent applicable, it is intended that the
Agreement comply with the provisions of Section 409A.  The Agreement will be
administered and interpreted in a manner consistent with this intent, and any
provision that would cause the Agreement to fail to satisfy Section 409A will
have no force and effect until amended to comply therewith (which amendment may
be retroactive to the extent permitted by Section 409A).  Notwithstanding
anything contained herein to the contrary, to the extent any payment under this
Agreement is subject to Section 409A, you shall not be considered to have
terminated employment with the Employer for purposes of the Agreement and no
payments shall be due to you under the Agreement which are payable upon your
termination of employment unless you would be considered to have incurred a
“separation from service” from the Employer within the meaning of Section 409A. 
To the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to the Agreement during the
six-month period immediately following your termination of employment shall
instead be paid on the first business day after the date that is six months
following your termination of employment (or upon your death, if earlier).  In
addition, for purposes of the Agreement, each amount to be paid or benefit to be
provided to you pursuant to the Employment Agreement shall be construed as a
separate identified payment for purposes of Section 409A.  With respect to
expenses eligible for reimbursement under the terms of the Agreement, (i) the
amount of such expenses eligible for reimbursement in any taxable year shall not
affect the expenses eligible for reimbursement in another taxable year and
(ii) any reimbursements of such expenses shall be made no later than the end of
the calendar year following the calendar year in which the related expenses were
incurred, except, in each case, to the extent that the right to reimbursement
does not provide for a “deferral of compensation” within the meaning of
Section 409A; provided, however that with respect to any reimbursements for any
taxes to which you become entitled under the terms of the Agreement, the payment
of such reimbursements shall be made by the Employer no later than the end of
the calendar year following the calendar year in which you remit the related
taxes.

 

(r)        Section 280G and Section 162(m).  Notwithstanding anything herein to
the contrary, in the event that you receive any payments or distributions,
whether payable, distributed or distributable pursuant to the terms of this
Agreement or otherwise, that constitute “parachute payments” within the meaning
of Section 280G of the Code, and the net after-tax amount of the parachute
payment is less than the net after-tax amount if the aggregate payment to be
made to you were three times your “base amount” (as defined in
Section 280G(b)(3) of the Code), less $1.00, then the aggregate of the amounts
constituting the parachute payment shall be reduced to an amount that will equal
three times your base amount, less $1.00.  To the extent the aggregate of the
amounts constituting the parachute payments are required to be so reduced, the
amounts provided under Section 10 of this Agreement shall be reduced (if
necessary, to zero) with amounts that are payable first reduced first; provided,
however, that, in all events the payments provided under Section 10 of this
Agreement which are not subject to Section 409A

 

Page 16

--------------------------------------------------------------------------------


 

shall be reduced first.  Similarly, you agree that no payments or distributions,
whether payable, distributed or distributable pursuant to the terms of this
Agreement or otherwise, shall be made to you if the Employer reasonably
anticipates that Section 162(m) of the Code would prevent the Employer from
receiving a deduction for such payment.  If, however, any payment is not made
pursuant to the previous sentence, the Employer shall make such payment as soon
as practicable in the first calendar year that it reasonably determines that it
can do so and still receive a deduction for such payment.  The determinations to
be made with respect to this Section 11(r) shall be made by a certified public
accounting firm designated by the Employer.

 

(s)        Survivability.  The provisions of Sections 8, 10, 11(b), 11(c),
11(e), 11(f), 11(h), 11(i), 11(k), 11(l), 11(m), 11(n), 11(o), 11(q), 11(r),
this 11(s) and Section 12 (as well as the Proprietary Information Agreement)
shall survive the termination or expiration of this Agreement.

 

(t)        Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.

 

(u)        Legal Counsel.  You acknowledge that you have been given the
opportunity to consult with legal counsel or any other advisor of your own
choosing regarding this Agreement.  You understand and agree that any attorney
retained by the Employer, the Activision Blizzard Group or any member of
management who has discussed any term or condition of this Agreement with you or
your advisor is only acting on behalf of the Employer and not on your behalf.

 

(v)        Right to Negotiate.  You hereby acknowledge that you have been given
the opportunity to participate in the negotiation of the terms of this
Agreement.  You acknowledge and confirm that you have read this Agreement and
fully understand its terms and contents.

 

(w)       No Broker.  You have given no indication, representation or commitment
of any nature to any broker, finder, agent or other third party to the effect
that any fees or commissions of any nature are, or under any circumstances might
be, payable by the Activision Blizzard Group in connection with your employment
under this Agreement.

 

12.       Indemnification

 

The Employer agrees that it shall indemnify and hold you harmless to the fullest
extent permitted by Delaware law from and against any and all third-party
liabilities, costs and claims, and all expenses actually and reasonably incurred
by you in connection therewith by reason of the fact that you are or were
employed by the Activision Blizzard Group, including, without limitation, all
costs and expenses actually and reasonably incurred by you in defense of
litigation arising out of your employment hereunder.

 

13.       Notices

 

All notices which either party is required or may desire to give the other shall
be in writing and given either personally or by depositing the same in the
United States mail addressed to the party to be given notice as follows:

 

Page 17

--------------------------------------------------------------------------------


 

To the Employer:

Activision Blizzard, Inc.

3100 Ocean Park Boulevard

Santa Monica, California 90405

Attention: Chief Legal Officer

 

 

 

 

 

 

 

 

To You:

Humam Sakhnini

334 Oceano Drive.

Los Angeles AFB, CA 90049

 

 

 

Either party may by written notice designate a different address for giving of
notices.  The date of mailing of any such notices shall be deemed to be the date
on which such notice is given.

 

ACCEPTED AND AGREED TO:

 

Employer

 

Employee

 

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Chris B. Walther

 

/s/ Human Sakhnini

 

Chris B. Walther

 

Humam Sakhnini

 

Chief Legal Officer

 

 

 

 

 

 

Date:

  1/9/12

 

Date:

  Jan 5, 2012

 

Page 18

--------------------------------------------------------------------------------


 

Exhibit A

 

Proprietary Information Agreement

 

Page 19

--------------------------------------------------------------------------------